DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-52 and 54-98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Independent claims 39, 58, 71, and 83 recite the new limitation, “triggering a lockout signal to prevent the users from submitting a response to the game of skill or chance or other entertainment or other entertainment utilizing a person watching the events related to the streaming content.”
	The second “or other entertainment” does not make sense and makes the claim unclear.
	It is not clear who the “a person” is in context of the claim and the specification.


	Claim 98 is identical to claim 96.  It appears to be a typographical mistake and claim 98 should be dependent upon claim 97.  (It is currently unclear that the two claims are the same.)


Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 39-52, 57-66, 70-78, 82-85, 87-90 and 95-98 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ArkTM 4.0 (from 7/28/20 IDS, NPL #2) in view of Lee et al. (US PG pub 2004/0185881) and Fascenda et al. (US patent 4,592,546, referenced in the parent applications).
ArkTM 4.0 shows all of the limitations of the claims except for specifying determining a geographic location of a device utilizing a cellular network to determine the geographic location and providing streaming content based on the geographic location of the device and triggering a lockout signal to prevent the users from submitting a response to the game of skill or chance or other entertainment or other entertainment utilizing a person watching the events related to the streaming content.

ArkTM 4.0 shows
	 synchronizing the game of skill or chance or other entertainment with the streaming content, (from page 9, “events within an application to be synchonized with the underlying TV programme (e.g. for playalong quiz shows; betting applications; games etc.)”, the application is considered to have the game data.)



wherein the selections are related to events that occur within the streaming content, (see above, the sports bets are related to game being bet upon) and further 

wherein the game of skill or chance or other entertainment is related to the streaming content.  (see above, by example, a football game (game of skill) is related to the streaming of the football game.)

wherein the streaming content comprises an online broadcast. (see figure on page 5, there are many forms of the broadcast including online.)

wherein the streaming content comprises an esports competition.  (from page 14, “As an example, Two Way TV's Playlive Football (a live football predictions eTV game)”)

wherein the streaming content comprises a trivia contest.  (from above, quiz show)



wherein the streaming content comprises a television commercial.  (page 14, “Application control during ad breaks”)

wherein the streaming content comprises prerecorded television programming.  (page 14, “The Video Control Tool provides an accurate means of synchronising the application content with the pre-recorded broadcast programme.”)

wherein the streaming content comprises an audio and/or video track utilized to synchronize the game of skill or chance or other entertainment. (from page 14, “The Video Control Tool enables application content in Timed Data files to be synchronised with a prerecorded broadcast tape. The process of synchronisation ensures the appropriate content messages are displayed at appropriate offsets from the beginning of the programme broadcast.”)

determining a start time of the streaming content using a recognizable signal included within the streaming content. (see page 6, standard schedule and trigger management; see page 8, “it provides tools to synchronise the broadcast of eTV data with particular signposts within a broadcast programme, as well as a 'shuttle' control to fine-tune application synchronisation in real-time.”, the within a broadcast programme shows being embedded or included within the streaming content.)

wherein existing events in the streaming content are used as synchronization points for data files stored on the device.  (see page 8, “it provides tools to synchronise the broadcast of eTV data with particular signposts within a broadcast programme”, the signposts are the points for data files stored on the device.)

wherein information is embedded in the streaming content and utilized to track the streaming content in real-time.  (see page 8, “it provides tools to synchronise the broadcast of eTV data with particular signposts within a broadcast programme, as well as a 'shuttle' control to fine-tune application synchronisation in real-time.”, the within a broadcast programme shows being embedded.)

wherein a plurality of synchronization points are used to continuously ensure the game of skill or chance or other entertainment is synchronized with the streaming content. (see page 9, “The Application Protocol contains several types of timing information enabling, for example, the display of content to be tightly synchronised with the events on screen. … the behaviour of an application to be controlled in realtime after the application has been loaded.” Also remember the signposts discussed above as synchronization points)

determining an amount of delay for participants in separate cohorts participating in the game of skill or chance or other entertainment.  (see page 12, “For example, a particular ark deployment might be configured to have multiple users scheduling 

equalizing receipt of the game of skill or chance or other entertainment and the streaming content regardless of the geographic location of the device including delaying the receipt of the game of skill or chance or other entertainment by an amount and preventing entry of a selection after a result is known.  (from above, the global parameter ensures equalizing receipt of the game of skill or chance or other entertainment and the streaming content regardless of the TV channels.  In the context of the combination with Lee et al., the TV channels would serve separate geographic locations.)

implementing a lock out signal to prevent entry of a selection after a result is known.  (from above, there is a time delay between an application being initiated (placed on the carousel) and the trigger being displayed on viewers' STBs (the example was 30 seconds).  From page 12 the Config assistant can over-ride one particular channel to make the delay shorter so that the result is known at the same time.  The lock out signal is considered to be the signal to lock out the faster channels for the full 30 seconds, while the slower channels catch up, but have a shorter delay.)

	In regards to claim 58, it is very similar to claim 39 except for:


wherein synchronizing and delivering are performed by a server device.  (page 16, “can be installed as a single server”)

wherein the content stream comprises one or more separate contest streams.  (from page 9, “events within an application to be synchonized with the underlying TV programme (e.g. for playalong quiz shows; betting applications; games etc.)”, there is an application stream and an underlying TV programme stream.)

wherein the one or more separate contest streams each relate to different broadcast athletic events accessible within a single application.  (page 16, “In order to run multiple channels, with multiple tools users (or multiple scheduling/automation systems) and higher degree of resilience, we would recommend a platform based on Sun e220r servers.” Single application.)

wherein the game of skill or chance or other entertainment and the streaming content are presented using an application.  (from above, “betting applications”)



wherein determining the service provider is performed by a client device.  (page 6, “an HTTP client interface that enables external automation systems”)

	
Lee et al. teaches a Location-based ad-hoc game services.  
Paragraph [0009], “means for locating mobile terminals within the designated region”.  (determining a geographic location of a device)
Paragraph [0020], “A location server (LS) 60 periodically provides location information for each MT 20 to the GS 10.  The location information is suitably obtained by triangulating (either through time difference or angle of arrival or multipath analysis) the position of each MT 20 with respect to two or more base stations 32, as is known in the art.” (utilizing a cellular network to determine the geographic location and providing streaming content based on the geographic location of the device)
Paragraph [0005], “the player may wish to compete against and/or interact with one or more other players, perhaps, depending on the game, within the same general location as themselves.”

TM 4.0 invention to incorporate the function of determining a geographic location of a device utilizing a cellular network to determine the geographic location and providing streaming content based on the geographic location of the device in order to provide the interactive service to players that may wish to compete against and/or interact with others within the same general location as themselves.

Fascenda et al. teaches, column 1, lines 35-38, “a person at the control panel locks out any further predictions and then enters the actual results of the particular play in the control panel after it occurs.”  The time to send the lock out is dependent upon the game or event that is being broadcasted or streamed.

Based on the teaching of Fascenda et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the ArkTM 4.0 invention to incorporate the function of triggering a lockout signal to prevent the users from submitting a response to the game of skill or chance or other entertainment or other entertainment utilizing a person watching the events related to the streaming content in order to keep the game fair.


Claims 54-56, 67-69, 79-81 and 91-93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ArkTM 4.0 (from 7/28/20 IDS, NPL #2) in view of 
ArkTM 4.0 shows all of the limitations of the claims except for specifying determining the geographic location is performed by a server utilizing automatic content recognition and utilizing an Internet connection to determine the geographic location of a smart television set and triggering a lockout signal to prevent the users from submitting a response to the game of skill or chance or other entertainment or other entertainment utilizing a person watching the events related to the streaming content in order to keep the game fair.
	ArkTM 4.0 shows
synchronizing the game of skill or chance or other entertainment with the streaming content, (from page 9, “events within an application to be synchonized with the underlying TV programme (e.g. for playalong quiz shows; betting applications; games etc.)”, the application is considered to have the game data.)

wherein the game of skill or chance or other entertainment involves users making selections utilizing the game of skill or chance or other entertainment, (from above, betting is a form of users making selections utilizing the game of skill.  From page 14, “As an example, Two Way TV's Playlive Football (a live football predictions eTV game)” shows that the betting can be on a live sporting event.)

wherein the selections are related to events that occur within the streaming content, (see above, the sports bets are related to game being bet upon) and further 

wherein the game of skill or chance or other entertainment is related to the streaming content.  (see above, by example, a football game (game of skill) is related to the streaming of the football game.)

White et al. teaches, column 5, lines 44-61, “the server 15 may store a database of information on which television channels are used in different geographic areas, which may include the cable channels that are available in different geographic areas (if any) and/or whether cable channels are standard, IRC, or HRC signals.  Thus, in response to being supplied with a television signal, the client system 1 provides certain information to the server 15, which the server 15 can use to access the database.  The information provided by the client 1 may be, for example, the zip code in which the client 1 is located or Automatic Number Identification (ANI) information, also known as Caller ID.  In particular, the server 15 can use this information to look up which cable and/or broadcast channels are available in the client's geographic area and to provide this information to the client 1.”  Using server 15 to look up the Automatic Number Identification is considered to be determining the geographic location is performed by a server utilizing automatic content recognition.  Internet 20, figure 2, is considered utilizing an Internet connection to determine the geographic location of a smart television set.

Based on the teaching of White et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the ArkTM 4.0 TM 4.0 can be directly linked to geographic areas as taught by White et al. in order to conform to industry standards.  

Fascenda et al. teaches, column 1, lines 35-38, “a person at the control panel locks out any further predictions and then enters the actual results of the particular play in the control panel after it occurs.”  The time to send the lock out is dependent upon the game or event that is being broadcasted or streamed.

Based on the teaching of Fascenda et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the ArkTM 4.0 invention to incorporate the function of triggering a lockout signal to prevent the users from submitting a response to the game of skill or chance or other entertainment or other entertainment utilizing a person watching the events related to the streaming content in order to keep the game fair.


Claim 86 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ArkTM 4.0 (from 7/28/20 IDS, NPL #2) in view of Lee et al. (US PG pub 2004/0185881) and Fascenda et al. (US patent 4,592,546, referenced in the parent applications) in further view of MacDonald (US patent 4,930,010).
TM 4.0, Lee et al. and Fascenda et al., as applied above, shows all of the limitations of the claims except for specifying that the content stream and the synchronized game data of the game of skill or chance or other entertainment are presented on a same screen.
MacDonald teaches, column 3, lines 15-21, “This implies that both the gradation curves and the vignette display must be simultaneously visible.  Three methods of achieving this are by superimposing the curves as a coloured graphic overlay on the vignette, by displaying the curves in a dedicated region (or "window") of the screen, or by making use of a separate monitor.”
Based on the teaching of MacDonald, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combination invention of ArkTM 4.0, Lee et al. and Fascenda et al. to specify that the content stream and the synchronized game data of the game of skill or chance or other entertainment are presented on a same screen in order to take advantage of any one of the well-known methods as taught by MacDonald.


Response to Arguments
Applicant’s arguments with respect to all of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MICHAEL A CUFF/Primary Examiner, Art Unit 3715